Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00263-CV

                          IN THE INTEREST OF X.E.R., a Child

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017PA02538
                          Honorable Laura Salinas, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellant.

       SIGNED October 31, 2018.


                                               _____________________________
                                               Rebeca C. Martinez, Justice